Houghton, J. (dissenting):
I cannpt concur in the reasoning of either of the opinions upon which this judgment is affirmed. It seems quite plain that neither of the brothers took title to his own farm under the will of his father, burdened with an actual easement of a right of way in favor of the other; nor. do I think there was any quasi easement which gave to either that right.,. The question for determination, there- > fore, is whether each gained as against the other, after both acquired title from the common source, a prescriptive right to pass- over the lands of the other. Ho question of actual- necessity for use is presented, for the buildings upon each farm had an outlet to separate public highways. ,
Title to an easement by prescription presupposes a grant, and a grant is presumed because the use is adverse to the rights of the owner of the land. The ordinary requisites for the creation of an easement by prescription are that the use must be adverse to the knowledge of the person against whom it is claimed; or it must be by a use so open, notorious, visible and uninterrupted that knowledge will be presumed, and that must be exercised under a claim of right adverse to the owner and acquiesced in by him for the proper period of time. It is true that there need not be a claim of right in words, or a declaration that the use is adverse, or an admission on the part of the landowner that he has knowledge of the adverse use and claim of right. The nature of the use and the knowledge of the landowner may be inferred from the manner, character and frequency of the exercise of the right and the situation Of the parties. (Jones Ease. § 164.) The peculiar characteristic of the acquiring of an easement by prescription is that it shall be a hostile use, a ‘use against the rights and in violation of the rights of the owner. If this characteristic is wanting and the use is shown to be in fact or by the circumstances connected with it by license or permission or accommodation, then it can never ripen into a prescriptive right. The distinction between that use which may ripen into an easement and that which originates in license and can never have that effect is often difficult to distinguish. In Pierrepont v. Barnard (6 N. Y. 286) the court, quoting from Kent’s Commentaries (Vol. 3, p. 452), says: “ A claim for an easement must be founded upon grant by deed or writing, or upon prescription, which supposes one; for it is *55a permanent interest in another’s land, with a right at all times to enter and enjoy it. But a license is an authority to do a particular act or series of acts upon another’s land, without possessing any interest therein. It is founded in personal confidence and is not assignable. * * * This distinction between a privilege or easement, carrying an interest in land and requiring a writing within the Statute of Frauds to support it, and a license which may be by parol, is quite subtle, and it becomes quite difficult, in some of the cases, to discern a substantial difference between them.”
The cases of Martin v. Houghton (45 Barb. 260); Haight v. Badgeley (15 id. 502); Bennett v. Biddle (140 Penn. St. 403), and Hall v. McLeod (2 Met. [Ky.] 98) well illustrate the force given by the courts to neighborly accommodation and family intimacy and brotherly confidence in establishing an actual or presumptive license to use the lands of another.
To my mind the evidence establishes the fact that this right of way was used by each brother with permission of the other, rather than that each used it in hostility to the rights of the other. The two farms, which were used as one by the father, were devised to the two brothers separately, and they were directed to divide the land equally. They found the roadway which their father and neighbors had used. Each continued to use it over his own land as well as that of his brother. There is not a syllable of proof that they ever had any differences over the right of way or any other matter. In an action for services and use of personal property between near relatives, the rule of strict and satisfactory proof that there was an actual bargain to pay in order to overcome the presumption of voluntary service and accommodation, is universally applied by the courts. This is done because the presumption is that near, relatives perform services and lend property to be used from affection and kindness rather than with expectation of pay. I see no reason why this same rule should not apply to the passing over real property for convenience. If one of these brothers, living as they did, had sued the other for the use of a plow or a reaper, the courts would have required strict proof that there was expectation to receive and make payment, and this for the reason that it would be presumed that it had been loaned as an accommodation So, too, it seems to me, must it be said that the use, by one, of the *56farra of the other for the purpose of convenient passage, must be deemed to have been by permission rather than by hostility. An open, notorious, continuous use of land .by a stranger, unexplained', for the. period of twenty years, raises a presumption that the use was hostile. But the use is here explained by the circumstances and relations of the parties.
In addition, the findings of the court are not sufficient to sustain the judgment. The only conclusion to which the trial court came, as evidenced by his findings, was that there was a continuous and uninterrupted use for the requisite period' with the knowledge and acquiescence of the owners. This is not a finding that there was an adverse possession and use which would ripen into an easement, nor one sufficient to sustain that conclusion. (Kneller v. Lang, 137 N. Y. 589; Heller v. Cohen, 154 id. 311; Lewis v. N. Y. & H. R. R. Co., 162 id. 221.)
The judgment should be reversed and a new trial granted.
Smith, J., concurred.